Citation Nr: 0616570	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-34 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post operative degenerative joint disease of 
the left ankle, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

The veteran served on active duty from June 1973 to June 
1976.

In a May 1979 rating decision, service connection was granted 
for a left ankle disability.  A noncompensable (zero percent) 
disability rating was assigned.

The RO granted an increased disability rating of 20 percent 
in an April 2003 rating decision.  The veteran perfected an 
appeal of that decision.

Issues not on appeal

In May 2003, the veteran raised claims of entitlement to 
service connection for a number of disabilities on a 
secondary basis, specifically Baker's cyst, back, left hip 
and groin disabilities.  In an August 2004 rating decision, 
the RO denied the claims.  The veteran did not timely appeal.  
Thus, those matters are not in appellate status, and they 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's left 
ankle is manifested by complaints of pain, stiffness and 
weakness.  

2.  The evidence of record indicates the presence of a 
tender, 21 centimeter scar on the left ankle.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
ankle disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 20 percent for 
the service-connected left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

2.  A separate disability rating of 10 percent is assigned 
for the post-operative scar on the  left ankle.  38 C.F.R. 
§§ 4.25, 4.118, Diagnostic Code 7804 (2005); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

3. Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected left ankle disability.  Essentially, he 
contends that the current 20 percent disability rating does 
not adequately compensate for the constant pain, stiffness 
and weakness he experiences.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed in a 
November 2002 letter from the RO that the evidence required 
to establish an increased compensation claim must show that 
the disability, or the residuals thereof, has increased in 
severity.  See the November 27, 2002 VCAA letter, pages 1 and 
4.

The veteran was informed of VA's duty to assist him in the 
development of his claim in the November 2002 VCAA letter, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
November 2002 VCAA letter specifically informed the veteran 
that if he wished for VA to obtain private medical records on 
his behalf "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them."  In addition, the letter enclosed several 
forms seeking the veteran's authorization and consent to 
release information to VA for inclusion in his claims file.  

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  The November 
2002 letter also informed the veteran that he was being 
scheduled for a VA examination.  [The scheduled examination 
in fact took place in January 2003.]  A second VCAA letter, 
in April 2004, indicated that the veteran was to be scheduled 
for another VA examination of his ankle.  [hat examination 
was completed in January 2005]

The April 2004 VCAA letter also informed the veteran as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  
See page 5 of the April 8, 2004 VCAA letter.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to element (4), degree of disability.  With 
respect to element (5), effective date, because an increased 
rating in excess of 20 percent was denied, the matter of the 
assignment of an effective date is, therefore, moot.  
In other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
assigned and thus there can be no effective date to assign.

As is described below, the Board is assigning a separate 10 
percent rating for a tender and painful scar on the left 
ankle.  It is not the Board's responsibility to assign an 
effective date therefor.  The Board is confident that prior 
to doing so the RO will provide the veteran and his 
representative with appropriate notice under the VCAA and 
Dingess.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claims.  As was noted above, he has 
been accorded VA examinations in January 2003 and in January 
2005.  Importantly, the veteran has identified no additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has not indicated that he 
desires a hearing.

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  Twenty percent is the 
maximum disability rating under this diagnostic code.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

By the veteran's account, the principal manifestations of 
left ankle disability are pain, stiffness and weakness.  The 
examiner noted in the January 2005 examination report that 
there was no ankylosis or significant degenerative joint 
disease.  

The RO has applied Diagnostic Code 5271 to the veteran's left 
ankle condition, which allows for a 20 percent disability 
rating with evidence of marked limited range of motion.  
After having carefully reviewed the medical evidence, and for 
reasons more fully explained below, the Board is of the 
opinion that the veteran's ankle disability is most 
appropriately rated under Diagnostic Code 5271.  

In reaching its conclusion, the Board also considered other 
potentially applicable diagnostic codes, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Board 
notes that in the veteran's case there are no findings of 
malunion of the os calcis or astragalus, or ankylosis of the 
joint.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Thus, Diagnostic Codes 5270, 
5272 and 5273, requiring malunion or ankylosis, are not for 
application in this case.  

Schedular rating

The veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code 5271.  As stated above, a 20 
percent disability rating is currently assigned for marked 
limitation of motion in the veteran's ankle.  The currently 
assigned 
20 percent disability rating is the highest schedular rating 
available.  As such, the Board is unable to consider or grant 
a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5271.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's service-connected disability is status post 
operative Watson Jones reconstruction, degenerative joint 
disease of the left ankle.  The record indicates several 
surgeries on the left ankle, most recently in August 1999.  
The report of the January 2005 VA examination indicates that 
there is present a 21 cm., tender scar extending from the 
lateral malleolus.  Although not specifically stated, it is 
obvious from the record that this is a surgical scar and this 
is included as part of the veteran's service-connected post-
operative left ankle disability. 

According to the criteria found in Diagnostic Code 7804, a 10 
percent evaluation is provided for scars that are superficial 
and painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Ten percent is the 
maximum disability rating under Diagnostic Code 7804.

After having carefully considered the matter, the Board 
believes that a separate 10 percent disability rating is 
warranted for the surgical scar on the veteran's left ankle 
under 38 C.F.R. § 4.25 and Esteban.



Extraschedular evaluation

In the February 2005 SSOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his ankle 
disability.  Indeed, it appears that the veteran has not been 
hospitalized for this disability since 1999 surgery to remove 
hardware from an earlier surgery in 1998 to repair damage 
caused by a 1994 accident.  

The Board further notes that there is no evidence of marked 
interference with the veteran's employment due to the 
disability sufficient to trigger the application of the 
extraschedular provisions.  The January 2005 examiner noted 
that the veteran's ankle did not exhibit sufficient laxity to 
warrant the use of a brace.  In addition, the veteran told 
the VA examiner in January 2005 that if he drives a truck for 
a long period of time, he experienced swelling in the 
posterior aspect of his ankle.  But there is nothing in the 
record that suggests the veteran's ankle disability affects 
his work, or that he is unable to obtain employment because 
of his ankle disability.  Thus, the veteran has not indicated 
that the disability interferes with his ability to perform 
work beyond that contemplated in the presently assigned 20 
percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the service-connected left ankle disability 
under Diagnostic Code 5271.  However, a separate 10 percent 
rating is assigned under Diagnostic Code 7804.  To that 
extent, the appeal is allowed.


ORDER

Entitlement to an increased disability rating for service-
connected left ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 is denied.

A separate 10 percent rating is assigned for a tender and 
painful scar of the left ankle under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


